ON MOTION FOR REHEARING
PER CURIAM.
Since entry of the foregoing per curiam opinion appellant has filed a motion for rehearing calling to our attention that we erred in reciting in the foregoing opinion that “Seventy-three days has now elapsed since the entry of said order, jurisdiction has revested in this court and no further briefs have been filed by the parties or either of them.” Indeed we find that appellant did timely file the brief allowed by our order of September 1,1978. Accordingly, the above quoted words are hereby stricken from our foregoing per curiam opinion filed November 22, 1978.
We have now reconsidered our foregoing opinion in the light of appellant’s motion for rehearing and the brief which appellant had timely filed, as aforesaid. We find nothing therein however, to change our pri- or finding of no abuse of discretion nor error of law on the part of the learned trial judge as to the order here interlocutorily appealed. Appellant’s motion for rehearing is therefore denied.
MILLS, Acting C. J., and ERVIN and MELVIN, JJ., concur.